UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6512



UNITED STATES OF AMERICA,

                                                 Defendant - Appellee,

          versus


ROBERT CY MANN,

                                                Plaintiff - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
2687-MJG)


Submitted:   August 19, 2003                 Decided:   August 26, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Cy Mann, Appellant Pro Se. John Francis Purcell, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Cy Mann appeals the district court’s order denying his

motion for return of property. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Mann, No. CA-02-2687-

MJG (D. Md. Mar. 3, 2003).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2